Name: Council Regulation (EEC) No 1728/83 of 20 June 1983 concerning the management and control of certain catch quotas allocated for 1983 for vessels flying the flag of a Member State and fishing in the Regulatory Area defined in the NAFO Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 83 Official Journal of the European Communities No L 169/9 COUNCIL REGULATION (EEC) No 1728/83 of 20 June 1983 concerning the management and control of certain catch quotas allocated for 1983 for vessels flying the flag of a Member State and fishing in the Regulatory Area defined in the NAFO Convention Member States and to the Commission in order to ensure that these quotas are complied with , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1983, catches of the species mentioned in Annex I, by vessels flying the flag of a Member State in the Regulatory Area, as defined in Article 1 (2) of the NAFO Convention, shall be limited, within the parts of the Regulatory Area referred to in the said Annex, to the quotas set out therein . 2. By-catches of the species referred to in Annex I taken in those areas in which no allocation for a directed fishery is provided by this Regulation shall not exceed for each of the species on board the vessel , listed in Annex I, 2 500 kilograms or 10 % by weight of all fish on board the vessel , whichever is the greater. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the Convention on Future Multilateral Cooperation in the North-West Atlantic Fisheries (2), hereinafter referred to as 'the NAFO Convention ', was approved by the Council in its Regulation (EEC) No 3179/78 (3) ; Whereas the NAFO Convention entered'into force on 1 January 1979 ; Whereas the Fisheries Commission of the North-West Atlantic Fisheries Organization adopted on 15 September 1982' a proposal establishing limitations for catches of certain species in the Regulatory Area for 1983, which became a measure binding upon the Community on 27 December 1982 ; Whereas it is the responsibility of the Community to take appropriate steps to ensure compliance by Community vessels with the said measure ; Whereas the NAFO Commission proposal on squid, made on 15 September 1982, does not provide for specific quotas for Canada and the Community ; whereas the Community should therefore establish a quota for its own fishermen at a level which takes account both of the TAC proposed by NAFO for the entire stock and of the interests of Community fishermen ; Whereas information about catches by Community vessels should be made available to their respective Article 2 1 . Vessels fishing in the area referred to in Article 1 shall keep a log-book in which the information speci ­ fied in Annex II is to be entered. 2. Vessels fishing in the area referred to in Article 1 shall transmit to the authorities of their flag State by the 16th day of each month in respect of the first half of that month and by the first day of each month in respect of the second half of the preceding month , reports concerning their catches in the said area. Such reports shall give catches in tonnes by species and quota area for the period covered by the report . 3 . Vessels intending to fish in the Regulatory Area for a particular stock for which no quota has been allo ­ cated to the Community, shall transmit to the authori ­ ties of their flag State notification of such an intention , at least 72 hours before starting to fish for an amount allocated to 'Others' for that stock, together, if possible, with an estimate of the projected catch . Vessels en ­ gaging in such a fishery shall transmit to the authori ­ ties of their flag State reports of catches from that stock, at 48-hour intervals . (') OJ No C 68 , 14. 3 . 1983 , p. 88 . (2) OJ No L 378 , 30 . 12 . 1978 , p. 2 . V) OJ No L 378 , 30 . 12 . 1978 , p. 1 . No L 169/ 10 Official Journal of the European Communities 28 . 6 . 83 (f) principal target species of the vessel while fishing within the Regulatory Area ; (g) sub-areas where the vessel will be expected to fish . Article 5 1 . When informed by the Executive Secretary of the North-West Atlantic Fisheries Organization that one of the quotas referred to in Article 2 (3) has been fully utilized, the Commission shall so inform the Member States, which shall take appropriate measures to ensure that fishing by vessels flying their flag for the stock concerned shall cease within three working days of the date of receipt by the Commission of the information from the Executive Secretary. 2 . If the Commission has reason to believe, on the basis of the information received from the Member States, that the quota concerned has been fully utilized, it shall , without waiting for the notification from the Executive Secretary, so inform the Member States, which shall take appropriate measures to ensure that fishing by vessels flying their flag for the stock in question shall cease without delay. Article 3 1 . Member States shall transmit regularly to the Commission the reports of vessels flying their flag which have been made in accordance with Article 2 (2). Reports received in respect of the first half of each month shall be transmitted to the Commission by the 20th day of the same month and those received in respect of the second half of each month shall be transmitted by the fifth day of the following month . 2 . Member States shall transmit without delay to the Commission information received in accordance with Article 2 (3). 3 . Member States shall transmit to the Commission by the 20th day of each month information concerning the landings made during the previous month by vessels flying their flag fishing in the area referred to in Article 1 . Article 4 Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea-fish in the area referred to in Article 1 at least 30 days before the intended commencement of such activity. This infor ­ mation shall include : (a) name of the vessel ; (b) official number of the vessel registered by the appropriate national authorities ; (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regulatory Area ; Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 June 1983 . For the Council The President H.-J . ROHR 28 . 6 . 83 Official Journal of the European Communities No L 169/ 11 ANNEX I Catch quotas for the period 1 January to 31 December 1983 (tonnes) Species NAFO division Quotas Cod 3 NO 3 M France 210 Germany 700 France 300 United Kingdom 1 405 American plaice 3 LNO 3 M France 700 (2) EEC 500 (') Yellowtail flounder 3 LNO France 380 Redfish 3 M 3 LN Germany 200 United Kingdom 1 000 EEC 150 ( «) Witch 3 NO France 50 (') Squid (Illex) 3 + 4 Germany 3 900 (2) France 3 650 (2) Italy 2 200 (2) Capelin 3 LNO 0 (') This quota has not been allocated exclusively to Community vessels but to all Contracting Parties to NAFO having no specific allocation, including the Community. Fishing by Community vessels shall thus be suspended once the Community has been informed that the total quota has been exhausted. (2) Less any quantity taken by Community vessels in the parts of NAFO sub-areas falling within areas of national fisheries jurisdiction . No L 169/ 12 Official Journal of the European Communities 28 . 6 . 83 ANNEX II Items of information to appear in the log-book Information Code Vessel name Vessel nationality Vessel registration number Registration port Type of gear used (daily) Type of gear Date :  day  month  year Position :  latitude  longitude  statistical area Number of hauls during the 24-hour period (2) Number of hours gear-fished during the 24-hour period (2) Species names Daily catch of each species (tonnes live weight) Daily catch of each species for human consumption in the form of fish Daily catch of each species for reduction Daily discard of each species Place(s) of transhipment Date(s) of transhipment Master's signature 01 02 03 04 10 2 (&gt;) 20 21 22 31 32 33 40 41 2 (') 50 61 62 63 70 71 80 (') Codes to be completed by one of the items of information given in the second part of this Annex. (2) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types . Standard FAO abbreviations for main species Abbreviation Species MEN MIX MOL PEL PLA POK RED RNG SAL SAU SCA SHA SHR SKA SQU SWO swx TUN URC USK VFF WIT YEL Atlantic menhaden Mixed species Molluscs Pelagic fish (not specified) American plaice Pollock ( = saithe) Atlantic redfish Roundnose grenadier Atlantic salmon Atlantic saury Sea scallops Sharks Shrimps Skates (not specified) Squids Swordfish Seaweeds Tuna American sea urchin Cusk ( = tusk) Finfish (not specified) Witch flounder Yellowtail flounder Abbreviation Species ALE ARG BUT CAP CAT COD CRA CRU DOG FLW FLX GHL GRC GRO HAD HAL HER HKR HKS HKW INV LOB MAC Alewife Atlantic argentine Atlantic butterfish Capelin Wolffishes (= catfishes) Atlantic cod Crabs Crustaceans Dogfish Winter flounder Flatfishes (not specified) Greenland halibut Greenland cod Groundfish (not specified) Haddock Atlantic halibut Atlantic herring Red hake Silver hake White hake Shellfish (not specified) Northern lobster Atlantic mackerel 28 . 6 . 83 Official Journal of the European Communities No L 169/ 13 Standard FAO abbreviations for gears Abbreviations Gear OTB OTB 1 OTB 2 OTM OTM 1 OTM 2 PTB PTM SDN SSC SPR SB PS GN GNS GND LL LLS LLD LHP LHM LTL FIX FPN FPO FWR DRB DRH HAR MIS NK Bottom otter trawl (side or stern not specified) Bottom otter trawl (side) Bottom otter trawl (stern) Midwater otter trawl (side or stern not specified) Midwater otter trawl (side) Midwater otter trawl (stern) Bottom pair trawl (two boats) Midwater pair trawl (two boats) Shrimp trawl (now included in bottom otter trawl categories) Danish seines Scottish seines Pair seine (two boats) Beach seines Purse seines Gillnets (not specified) Gillnets (set) Gillnets (drift) Longlines (set or drift not specified) Longlines (set) Longlines (drift) Handlines and pole-lines Handlines and pole-lines (mechanized) Troll lines Traps (not specified) Uncovered pound nets Covered pots and fyke nets Barriers, fences, weirs, etc. Boat dredges Hand dredges (e.g. rakes and tongs) Harpoons Miscellaneous gears Gears not known